By the Court.
The notice given to the town was sufficient to satisfy the requirements of the statute. It was given within thirty days after the injury, and sets out “ the time, place, and cause of the said injury,” with reasonable certainty. Pub. Sts. c. 52, § 19. Savory v. Haverhill, 132 Mass. 324. As the notice was sufficient, the instructions given to the jury upon the assumption that it was defective are immaterial. We need not, therefore, discuss them, but we do not intend to imply that there was any error in them.
The other exception taken at the trial is waived.

Exceptions overruled.